DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 11/19/2021 and 11/24/2021 have been entered.  Claims 1 and 3-13 have been amended.  Applicant’s amendment have overcome the Claim Objections in the Non-Final Rejection dated 8/20/2021.  Claims 1-13 are pending in the application.

Response to Arguments
Applicant’s arguments filed on 11/19/2021 have been fully considered and are persuasive.  The rejections of claims 1-13 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a time-of-flight mass spectrometer, comprising:
a flight tube;
an ion introduction unit that is connected to the flight tube;

a control unit that controls the ion introduction unit and the flight tube, wherein:
the control unit sequentially changes an amount of ions to be introduced into the flight tube by the ion introduction unit, for a plurality of measurement processes performed repeatedly, and
the control unit calculates a flight time of an ion having a relatively low abundance ratio based on a detection result in one of the plurality of measurement processes in which the amount of ions is set relatively high, and calculates a flight time of an ion having a relatively high abundance ratio based on a detection result in one of the plurality of measurement processes in which the amount of ions is set relatively low.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Horning (US 2004/0217272), who teaches a TOF mass spectrometer comprising a flight tube, an ion introduction unit connected to the flight tube, an ion detector, and a control unit, wherein the ion accumulation time in the ion trap will vary from different measurements; however Horning fails to teach that the control unit calculates a flight time of an ion having a relatively low abundance ratio based on a detection result in one of the plurality of measurement processes in which the amount of ions is set relatively high, and calculates a flight time of an ion having a relatively high abundance ratio based on a detection result in one of the plurality of measurement processes in which the amount of ions is set relatively low.
The primary reason for allowance of the claims is the combination of the mass spectrometer’s flight tube, the ion introduction unit that is connected to the flight tube, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881